NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1079-20

IN THE MATTER OF ATLANTIC
RECYCLING GROUP'S BID
PROTEST OF AWARD FOR
NJDOT SNOW PLOWING AND
SPREADING WAIVER.
______________________________

                Argued January 24, 2022 – Decided August 9, 2022

                Before Judges Accurso and Rose.

                On appeal from the New Jersey Department of
                Transportation.

                David L. Disler argued the cause for appellant Atlantic
                Recycling Group (Porzio, Bromberg & Newman, PC,
                attorneys; David L. Disler, of counsel and on the
                briefs; Matthew J. Donohue, on the briefs).

                Ryne A. Spengler, Deputy Attorney General, argued
                the cause for respondent State of New Jersey
                Department of Transportation (Matthew J. Platkin,
                Acting Attorney General, attorney; Melissa H. Raksa,
                Assistant Attorney General, of counsel; Ryne A.
                Spengler, on the brief).

PER CURIAM
      Atlantic Recycling Group appeals from a final decision of the

Department of Transportation to bypass its low bid on the 2020-21 snow

plowing and spreading waiver contract. In Atlantic's telling, the Department

refused to award Atlantic the contract based on a false claim involving "an

exaggeration of a prior contract," where Atlantic "had the audacity to appeal

the NJDOT's meritless attempt to cancel all of [Atlantic's] contracts over a

simple misunderstanding on a poorly written, brand-new question."

      In actuality, the Department bypassed Atlantic's bid in accordance with a

provision in the Request for Quotations advising all bidders their bids could be

bypassed based on "a history of performance problems" demonstrated by

"formal complaints and/or contract cancellations for cause" in accordance with

the State's Standard Terms and Conditions. As the Department's decision to

bypass Atlantic's bid was neither arbitrary nor capricious, complied with

legislative policies and is amply supported by sufficient, competent and

credible evidence in the record, we affirm.

      The essential facts are essentially undisputed and easily summarized,

starting with Atlantic's bid on the contract lines the Department cancelled for

cause. In January 2018, the Division of Purchase and Property issued a bid

solicitation on behalf of the Department for snow plowing and spreading


                                                                            A-1079-20
                                        2
services. The solicitation explained that bidders meeting minimum criteria for

experience and equipment whose trucks were equipped with an onboard

wetting system would receive preference in the evaluation process. Atlantic

bid the contract by submitting a quote for several spreading price lines,

answering "yes" to the question on the vendor equipment form asking if the

bidder was "able to provide onboard wetting."

      When the Department learned after it had awarded Atlantic eight price

lines that Atlantic's trucks were not equipped with onboard wetting equipment,

it filed a formal complaint with the Division of Purchase and Property

requesting all eight contracts be immediately terminated. The Division

subsequently advised Atlantic of its intent to terminate the blanket purchase

order awarding it the eight spreading price lines.

      Atlantic protested the Division's decision, arguing the issue over the

onboard wetting equipment was based on a simple miscommunication.

Atlantic contended the bid solicitation was "misleading as it relates to

'wetting,'" and because the solicitation "indicated that vendors would be

bidding on 'services similar' to those provided in the prior contracts," Atlantic

"assumed it would be providing the same services and using the same 'wetting'

method" as in the past. It also argued that the Department failed to inspect


                                                                            A-1079-20
                                        3
Atlantic's trucks after the award of the contract, and thus failed to catch the

issue before the winter season.

      In a cogent and comprehensive, sixteen-page single-spaced final agency

decision, the Division determined Atlantic "incorrectly interpreted" the bid

solicitation and it was "disingenuous" of it to argue the bid specifications were

unclear in light of a letter the Division sent to Atlantic during the bid

evaluation process confirming Atlantic was providing trucks "equipped with a

wetting system" for the prices quoted, which Atlantic confirmed was accurate

the same day.1 Finding it undisputed that Atlantic did not have an onboard

wetting system when it submitted its bid "despite so indicating in its quote fo r

all of the eight (8) spreading price lines it was awarded," the Division rejected

Atlantic's argument that its purchase and installation of the onboard wetting

systems after bid opening "should be permissible."

      Specifically, the Division explained that allowing Atlantic "to obtain and

install onboard wetting systems after all bids have been opened 'would



1
  The Division also cited an email Atlantic's principal sent to the Department
after the award in response to the Department seeking to confirm that none of
Atlantic's trucks had onboard wetting capabilities despite the representation to
the contrary in its bid. Atlantic's principal confirmed the company did "not
have onboard wetting at this time," and noted he "was puzzled to see the
onboard wetting because [he] thought we bid without onboard wetting."
                                                                            A-1079-20
                                         4
adversely affect competitive bidding by placing a bidder in a position of

advantage over other bidders or by otherwise undermining the necessary

common standard of competition.'" See Meadowbrook Carting Co. v. Borough

of Island Heights, 138 N.J. 307, 315 (1994). Because the requirement for

onboard wetting was a material term of the solicitation, allowing Atlantic to

install the equipment on its trucks after bid opening "would permit 'post-bid

. . . manipulation'" which our courts have declared unlawful. See Suburban

Disposal Inc. v. Twp. of Fairfield, 383 NJ. Super. 484, 494 (App. Div. 2006).

      The Division, however, did not order the cancellation of all eight of

Atlantic's contracts. Reviewing the record, the Division determined Atlantic

was given preference over other bidders in only four of the price lines. It

accordingly cancelled Atlantic's contracts on those lines and directed they be

awarded to the next qualified bidder. On the other four lines, other bidders

either "expressed disinterest in serving the price line" or were without the

requisite number of trucks to serve them. Because the Division determined

Atlantic would have been awarded the contracts on those four lines

notwithstanding its misrepresentation of its trucks having onboard wetting

capability in its bid, the Division decided Atlantic's contracts on those lines did

not require cancellation. Atlantic did not appeal that decision.


                                                                            A-1079-20
                                        5
      In August 2020, following approval from the Division to obtain snow

plowing and spreading services by means of a waivered procurement pursuant

to N.J.S.A. 52:34-9(e) and N.J.A.C. 17:12-1A.2(c), the Department issued a

Request for Quotes, specifying in section 4.1.8 that "[a] bidder with a history

of performance problems as demonstrated by formal complaints and/or

contract cancellations for cause pursuant to the State of NJ Standard Terms

and Conditions accompanying this RFQ may be bypassed for an award issued

as a result of this RFQ." None of the bidders, including Atlantic, questioned

the bypass provision during the time allotted for questions about the bid

specifications.

      After the bid opening, the Department reviewed the Division's vendor

performance records and determined to bypass Atlantic under section 4.1.8

based on the 2018 formal complaint resolved against Atlantic under the prior

contract for similar services. After learning it had not been awarded the

contract on the three price lines for which it had submitted the low bid, and

that its bids had been bypassed, Atlantic's lawyer wrote to the Commissioner

of Transportation, suggesting the Department was apparently unaware of the

Division's ultimate decision on the Department's 2018 complaint, which

contained "no allegations of prior poor performance" and "ultimately


                                                                            A-1079-20
                                        6
determined that it was 'in the State's best interest' to award [Atlantic] four

contracts."

      In a lengthy letter that essentially re-litigated the Department's 2018

complaint, Atlantic's counsel asserted the prior contracts were not terminated

for poor performance and "[t]here is no question from the remedy established

in the Decision" that Atlantic didn't "seek to intentionally provide misleading

or false information" in its bid. Instead, counsel asserted, "there was unclear

language on a bid form that [Atlantic] answered based on its literal meaning."

Conceding the Division "sided with the [Department's] interpretation" of the

bid specifications, counsel maintained "it rejected the [Department's]

termination of the four contracts in which [Atlantic] was the lowest bidder

because it was in the 'State's best interest,'" and "[t]he same result must carry

forward to the present bid."

      Atlantic's counsel concluded by asserting the Department had failed to

provide any analysis under N.J.A.C. 17:12-2.8 or N.J.A.C. 17:12-4.2 which

provide that "a bidder only may be bypassed upon considering the 'frequency

and seriousness of the bidder's poor performance' and only where there are

'repeated or excessive breaches' of the contract." Counsel argued that "[a]t

worst," Atlantic "made a mistake in answering one unclear question on an


                                                                             A-1079-20
                                         7
equipment form. It goes without saying that making such a mistake fails to

meet the high standard set forth in N.J.A.C. 17:12-2.8 or N.J.A.C. 17:12-4.2."

      The Department considered Atlantic's arguments and issued a final

agency decision on November 10, 2020, rejecting Atlantic's challenge to the

awards. After a comprehensive procedural history of the procurement and a

short discussion of the principles underlying New Jersey's public bidding laws,

the Department began its analysis by noting Atlantic's reliance on N.J.A.C.

17:12-2.8 and N.J.A.C. 17:12-4.2 was misplaced, as those regulations apply

only to advertised procurements through the Division of Purchase and

Property, not waivered procurements such as this one. The controlling

regulation here, N.J.A.C. 17:12-1A.2, requires only that the Department

provide "written justification for any bypass of a low bidder" as part of its

Request for Waiver of Advertising packet to the Treasurer, which was done. 2

      The Department emphasized this contract was awarded under the

standard set forth in section 4.1.8 of the RFQ to "the responsible bidder(s)

whose proposal(s), conforming to the RFQ is/are most advantageous to the

State, price and other factors considered." Further, "under the plain terms of



2
  Atlantic's counsel conceded at oral argument that neither N.J.A.C. 17:12-2.8
nor N.J.A.C. 17:12-4.2 applies here and that N.J.A.C. 17:12-1A.2 controls.
                                                                           A-1079-20
                                        8
the RFQ," section 4.1.8, the Department "expressly reserved the right to

bypass any bidder who either: 1) had a formal complaint filed against it; or 2)

had a prior contract cancelled for cause," and it was undisputed Atlantic "had

both" a formal complaint previously filed against it and had lost four contracts

for cause. The Department noted Atlantic did not question or challenge the

section 4.1.8 bypass provision in the specifications prior to submitting its bid.

      The Department concluded that given "the critical nature of the subject

services and the significant public safety risks associated with a vendor's

failure to provide the proper equipment necessary to ensure the State's

roadways remain open and passable during the winter months," "it was not in

the State's best interest" to award these contracts to Atlantic in light of the

2018 formal complaint and resulting cancellation of four contracts for similar

services. It thus upheld the decision to bypass Atlantic's bids and declined to

overturn the contract awards. This appeal followed.

      Atlantic asks us to reverse the Department's decision, arguing the

agency's rationale for bypassing it in 2020 "completely mischaracterizes the

events surrounding the prior contract dispute, misapplies the legislative intent

of the bidding laws, and disregards the factual findings and legal conclusions

contained in" the Division's September 2019 decision. Atlantic further submits


                                                                              A-1079-20
                                         9
the Department's decision "not only violates the express public policy behind

the bidding laws and lacks the requisite factual support but is so manifestly

mistaken that [this court] should abandon all traditional deference associated

with the agency's decision." Atlantic contends the remedy established in the

September 2019 decision indicates it "did not seek to intentionally provide

misleading or false information, otherwise poorly perform a contract, or have a

contract cancelled for cause."

      Atlantic complains it "has been forever barred" based on the 2018 formal

complaint "despite a final agency decision that overturned the formal

complaint, found there was no evidence of poor performance, and concluded it

was in the 'State's best interest' that [Atlantic] continue to perform work for the

[Department] where it is the lowest bidder." Atlantic contends the

Department's bypass clause in the RFQ "fosters the favoritism and

improvidence the bidding laws and regulations seek to defend against" as "it

allows anyone, including [Department] employees, to file a complaint against

vendors to have them removed from future consideration in order to force the

State to use these employees' favored vendors." Atlantic contends the "never-

ending limbo" the Department has allegedly placed it in is "the very definition

of 'wrongness' that permits this court to correct the [Department's] mistakes


                                                                            A-1079-20
                                       10
without assigning any deference to [its] conclusions" in accordance with State

v. Johnson, 42 N.J. 146, 162 (1964).

      Our review of the record convinces us that none of Atlantic's arguments

is of sufficient merit to warrant any extended discussion in a written opinion.

R. 2:11-3(e)(1)(E).

      The law is well settled that we may not overturn a governmental entity's

decision to accept or reject a bid absent a gross abuse of discretion. Barrick v.

State, 218 N.J. 247, 258 (2014). Applying that standard here, Atlantic has

provided us no basis on which we could overturn the Department's well-

considered decision to bypass its bids on this waivered procurement.

      As our Supreme Court regularly reminds, public bidding exists to

advance the public interest, not to protect the interests of individual bidders.

Meadowbrook, 138 N.J. at 313. The policy underpinning our competitive

bidding statutes is to assure against favoritism, improvidence, extravagance,

and corruption in the bidding process. Barrick, 218 N.J. at 258-59. Officials

in charge of procuring services for the State under New Jersey's public bidding

laws are charged to select the vendor whose offer will be most advantageous to

the State, price and other factors considered. Keyes Martin & Co. v. Dir., Div.

of Purchase & Prop., 99 N.J. 244, 253 (1985).


                                                                            A-1079-20
                                       11
      Despite Atlantic's efforts to spin the Director of the Division of Purchase

and Property's decision on the Department's 2018 complaint, there can be no

question but that four of Atlantic's previous contracts with the Department

were terminated for cause. The Director rejected as "disingenuous" the

arguments Atlantic reprises here that its misstatement about its trucks being

equipped with an onboard wetting system was caused by the Department's

"unclear question on an equipment form." That might have been a colorable

argument had Atlantic not confirmed in writing to the Department that the

trucks it was proposing to provide were "equipped with a wetting system" and

its principal's statement after the misstatement came to light that he thought

Atlantic "bid without onboard wetting."

      The reason Atlantic was allowed to keep four of the eight contracts was

not, as Atlantic now alleges, that the Director found it "did not seek to

intentionally provide misleading or false information, otherwise poorly

perform a contract, or have a contract cancelled for cause." The Director

allowed Atlantic to keep the four contracts, as he clearly explained, only

because Atlantic did not gain a competitive advantage from its misstatement

on those contract lines.




                                                                             A-1079-20
                                       12
      The Department's decision — that Atlantic's history of a formal

complaint and cancelled contracts on an earlier bid for similar services was

good cause to bypass Atlantic Recycling's bid on this procurement — was

reasonable and supported by evidence in the record and certainly not the result

of "bad faith, corruption, fraud or gross abuse of discretion" as would allow us

to overturn it. 3 See Commercial Cleaning Corp. v. Sullivan, 47 N.J. 539, 549

(1966).

      Finally, we need not address Atlantic's new claim that Section 4.1.8 of

the RFQ allows the Department to "circumvent the public bidding laws and

regulations—and advance the favoritism and improvidence those very laws

were enacted to counteract—via an internal complaint simply being initiated,"

no matter how frivolous. Leaving aside that Atlantic's bid was bypassed

because four of its prior contracts were terminated by the Director of the

Division of Purchase and Property for cause, not because the specification

"allows anyone, including NJDOT employees, to file a frivolous complaint


3
  Although the Department now cites to other instances of poor conduct by
Atlantic — including showing up late to call-outs or arriving on-site without
requisite equipment or enough trucks — we assign these claims no weight. At
the time the Department bypassed Atlantic's bid, it did not rely on those
alleged performance problems, nor did it need to. Atlantic's history of
cancelled contracts for similar services was sufficient basis for its decision
without these additional alleged acts of misconduct.
                                                                             A-1079-20
                                      13
against vendors to have them removed from future consideration in order to

force the State to use these employees' favored vendors," its challenge to the

specification comes too late. See JEN Elec., Inc. v. Cnty. of Essex, 401 N.J.

Super. 203, 213 (App. Div. 2008) (noting "New Jersey Courts will not

entertain a challenge by a bidder to bidding specifications after bids have been

opened"), rev'd on other grounds, 197 N.J. 627 (2009). "[A] party is estopped

from challenging the award of a contract which it actively sought through the

procedure it now attacks." Autotote Ltd. v. New Jersey Sports and Exposition

Auth., 85 N.J. 363, 369 (1981).

      Affirmed.




                                                                          A-1079-20
                                      14